t c memo united_states tax_court david m leggett petitioner v commissioner of internal revenue respondent docket no filed date david m leggett pro_se michael a pesavento for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following de- ficiencies in and additions to petitioner's federal_income_tax tax additions to tax sec sec year deficiency dollar_figure dollar_figure sec_408 big_number big_number big_number big_number big_number big_number big_number big_number the issues remaining for decision are should respondent's determination that petitioner's filing_status is married_filing_separately be sustained we hold that it should is petitioner liable for the addition_to_tax under sec_6651' for fraudulent_failure_to_file a return for each of the years at issue we hold that he is findings_of_fact some of the facts have been stipulated and are so found petitioner's mailing address was in florida at the time the petition was filed during the years at issue petitioner who dealt primarily in cash worked as an employee of biddle painting and drywall inc biddle on or about date petitioner submitted to biddle a false form_w-8 certificate of foreign status in which he claimed not to be a u s citizen and to be exempt from backup withholding rules as an employee biddle paid petitioner compensation_for his services during and all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure - - in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure re- spectively on date petitioner and biddle executed what purported to be a contract which was entitled contract between tradesman laborer craftsman and property owner that document stated in pertinent part in the absence of real money commodity money the tradesman petitioner offers to trade his property at the rate of federal reserve notes frn's for each hour of labor expended on behalf of the property owner biddle the tradesman does not receive the frn's as equal trade value for his property but for the potential opportunity to trade said frn's for something of actual value however the property owner is immediately upon receipt of the frn's by the tradesman relieved of any further obligations to the tradesman for the labor for which said frn's were given tradesman is specifically not the employee of the property owner nor is he an independent_contractor during and petitioner received taxable interest_income from great western bank in the amounts of dollar_figure and dollar_figure respectively during he also received self-employment_income from nts sabal golf villas in the amount of dollar_figure biddle and the other payors of income to petitioner during the years at issue reported the payment of such income to the internal_revenue_service service petitioner made estimated_tax payments for in the amounts of dollar_figure dollar_figure and dollar_figure on date date and date respectively petitioner made no estimated_tax payments for and no amounts were withheld by biddle for any of the years at issue from the com- pensation that biddle paid petitioner during those years petitioner and his wife donna leggett ms leggett filed joint federal_income_tax returns form sec_1040 returns for and in which they reported the following adjusted_gross_income and tax_liability year adjusted_gross_income tax_liability dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number on date petitioner submitted to the service form sec_1040nr u s nonresident_alien income_tax return form sec_1040nr for the years through handwritten at the top of those forms were the words amended_return most of the lines in those forms were stricken out and other lines in those forms contained the notation n a the word deferred appeared on the line showing amount refunded to you around date respondent assessed frivolous_return penalties civil penalties against petitioner and ms leggett for filing frivolous form sec_1040nr thereafter but prior to date respondent commenced collection efforts against pe- titioner and ms leggett for those penalties in response to those collection efforts petitioner wrote a letter to the service's district_director in jacksonville florida that letter stated in pertinent part it has come to my attention that your thugs agents locally have been making their rounds to local natural free citizens to extort money from them and to steal their property the returns that you refer to in your data have been lawfully revoked as of lawful affidavit and corrected lawfully my notice of objection notice to abate enclosed still stands any_action on or against my property will be deemed as fraud and willful trespass by letter dated date respondent disallowed the so-called deferred refunds that petitioner claimed in the form sec_1040nr for all taxes previously paid for through petitioner did not file returns for the years at issue on date a revenue_agent of the service revenue_agent sent a letter date letter to petitioner and ms leggett which stated in pertinent part the internal_revenue_service does not have a record of you sic having filed your federal_income_tax returns for the years shown above and ' in order to resolve this matter as expeditiously as pos- sible and make the matter as simple as possible it is very important that you contact this office within days from the date of this letter please call us at the telephone number shown above at the time you telephone you will be informed by an internal revenue_agent of the examination_division what procedures you will need to follow to file your de- linguent returns you may wish to commence gathering documentation to support the items of income and ex- pense listed on delinguent return at the time the revenue_agent sent the date letter petitioner's return for was not yet due -- - should you fail to telephone us within the day period you will leave us no choice but to proceed with other actions to bring you into compliance with the tax laws this may include preparation of a report based upon information currently in our possession and assessing any taxes interest and penalties for the year involved if you have previously filed returns for the years shown above or have returns completed that can be processed as delinquent returns please inform us at the time you telephone you will be asked to provide copies of the returns previously filed or the del- inguent returns prepared and not filed fn added shortly after the date letter was sent to pe- titioner petitioner telephoned the revenue_agent to regquest a meeting which he would be allowed to record by taping it with his tape recorder in date the revenue_agent and another revenue_agent of the service met date meeting with petitioner his father william leggett and another individual named toby brown petitioner brought some papers with him to the date meeting and he started to read frivolous ar- guments from those papers about his being a nonresident_alien he also questioned the authority of the service over him the revenue agents attempted to ask petitioner several questions at the date meeting in order to ascertain his income and similar information that they needed to determine his tax lia- bility for the years for which he did not file returns however petitioner refused to answer those guestions instead he continued to read from the papers that he had brought with him when the revenue agents realized that petitioner did not intend - to answer any of their questions they informed him that the meeting was concluded and asked him and the individuals who accompanied him to leave after the date meeting petitioner sent a letter to the revenue agent's supervisor complaining that he had been denied due process petitioner did not provide to the service at the date meeting or at any other time any documents or information from which his tax_liability could be determined for the years for which he did not file returns the service's audit of petitioner continued from date through date that audit took significantly longer than that type of audit should have taken because petitioner refused to cooperate with the revenue_agent or any other representatives of the service as a result of petitioner's refusal to cooperate with the service the service had to conduct an extensive in- vestigation in order to determine petitioner's income for each of the years at issue and other information relevant to determining his tax_liability for each such year on date petitioner acquired his residence located pincite neponset avenue orlando florida neponset property for dollar_figure in acquiring that property petitioner obtained on date a mortgage loan from the cal- ifornia federal_savings_and_loan_association in the amount of dollar_figure during petitioner paid principal and interest totaling dollar_figure on the mortgage loan on the neponset property --- - and that mortgage loan was completely paid off by date during date petitioner obtained from world savings and loan association another mortgage loan on the neponset property in the amount of dollar_figure according to the application_for that mortgage loan the purpose of the loan was to acquire farmland in tennessee on or about date after respondent had commenced collection activity against petitioner and ms leggett for the civil penalties petitioner purchased real_property in tennessee tennessee property for approximately dollar_figure petitioner titled that property in the name of young farm trust frank starling trustee the tennessee property was not incumbered by any mortgages on or about date the young farm trust frank starling trustee transferred the tennessee property back to petitioner and ms leggett for no consideration on date after respondent had commenced collection activity against petitioner and ms leggett for the civil pen- alties petitioner and ms leggett conveyed the neponset property to michael t morgan for no consideration on date a notice_of_federal_tax_lien was filed with the clerk of the circuit_court for orange county florida for taxes owed by michael t morgan shortly thereafter on date michael t morgan transferred the neponset property back to petitioner and ms leggett for no consideration --- - in date petitioner and an unidentified individual visited date meeting the office of a revenue_officer of the service revenue_officer who was responsible for conducting investigations of delinquent returns and collecting unpaid taxes petitioner asked the revenue_officer for permission to tape the date meeting but the revenue_officer declined because the revenue_officer did not have equipment readily available with which he also could have taped that meeting however the revenue_officer informed petitioner that if petitioner were to give him days' written notice he could arrange another meeting that could be taped petitioner informed the revenue_officer at the date meeting that there were certain civil penalties that he wanted to have abated by the service that arose from his having submitted form sec_1040nr the revenue_officer asked petitioner at the date meeting if he was a u s citizen or a nonresident_alien petitioner responded that he was both the revenue_officer told petitioner that he had to be one or the other but that he could not be both the revenue_officer also advised petitioner at the date meeting that the service's records indicated that he had not filed returns for and and that the service had records from payors of income to petitioner which indicated that petitioner had substantial income for those years petitioner as of the time of the date meeting petitioner's continued -- - told the revenue_officer that he had only approximately dollar_figure to dollar_figure of income for at the date meeting petitioner told the revenue_officer that he had asked the service many times to show him what provision in the code required him to file returns and he asked the revenue_officer to specify the sections in the code and the regulations that required him to file returns the revenue_officer pointed out to petitioner that a notice issued by the service which petitioner had brought with him to the date meeting informed taxpayers that sec_6011 and sec_6012 required taxpayers to file returns the revenue_agent was not able to cite for petitioner at the date meeting the specific sections of the regulations under those code sections that elaborated on those filing_requirements the revenue_officer told petitioner at the date meeting to send him a written request for abatement of the civil penalties which showed reasonable_cause as to why the service should abate those penalties and to submit his delinquent returns for and the revenue_officer informed petitioner that he would request that petitioner's request for abatement and delinquent returns be assigned to him since he was having the date meeting with petitioner and thus was familiar with those matters continued return for was not yet due after the date meeting the revenue_officer opened a case file on petitioner the revenue_officer never received from petitioner a request for abatement of the civil penalties or his delinquent returns for and however the revenue_officer did receive on a date not disclosed by the record a letter from petitioner in which he raised questions about who has the authority to sign a return for him and about the code_of_federal_regulations the revenue_officer sent petitioner a response to that letter in which he informed petitioner that he had decided not to abate the civil penalties since petitioner had not provided him with reasonable_cause for abating those penalties and that petitioner had the right to appeal that decision on date respondent issued a notice_of_deficiency notice to petitioner in which respondent determined inter alia that petitioner is liable for the addition_to_tax under sec_6651 for fraudulent_failure_to_file a return for each of the years at issue in the notice respondent determined that petitioner's filing_status for those years is married_filing_separately on date the service filed separate notices of federal_tax_lien with the register of deeds jackson county gainsboro tennessee in favor of the united_states on all property and rights to property belonging to petitioner and ms leggett respectively for the civil penalties - - opinion at trial petitioner refused to take a position on res-- pondent's determination in the notice that his filing_status for the years at issue is married_filing_separately petitioner presented no evidence at trial to show that that determination is incorrect on brief petitioner makes no reference to respon- dent's determination with respect to his filing_status on the record before us we find that petitioner has failed to show that respondent's determination in the notice about his filing_status is wrong the only issue remaining for our decision is whether pe- titioner is liable for the addition_to_tax under sec_6651 for fraudulent_failure_to_file a return for each of the years at issue in order for that addition_to_tax to apply we must consider essentially the same elements that are involved in determining whether a taxpayer is liable for the additions to tax for fraud under sec_6663 and its predecessor provision sec_6653 see 102_tc_632 respondent must prove by clear_and_convincing evidence under sec_6651 that petitioner's tax_liability for each year at issue exceeds his prepayment_credits and that his failure_to_file a return for each such year was due to fraud see sec_7454 a b rule b see also clayton v commissioner supra - - although petitioner does not dispute that his tax lia- bility for each of the years and exceeds his prepayment_credits for each of those years he alleges on brief that respondent has not established an underpayment_of_tax for we disagree although petitioner initially claimed that there was an overpayment for he ultimately conceded before the trial in this case that there is no over- payment for moreover the record establishes and we have determined that after taking into account the concessions by the parties with respect to petitioner has a tax_liability for that year which is in excess of the prepayment_credits that he has for that year viz estimated_tax payments totaling dollar_figure to prove fraudulent intent respondent must prove by clear_and_convincing evidence that the taxpayer intended to evade tax that he or she believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax see 398_f2d_1002 3d cir 94_tc_654 889_f2d_910 9th cir affg norman v commissioner tcmemo_1987_265 the existence of fraud is a question of fact to be resolved upon consideration of the entire record see 96_tc_858 affd 959_f2d_16 2d cir 91_tc_874 gajewski v commissioner -- t c affd without published opinion 578_f2d_1383 8th cir fraud is never presumed or imputed and should not be found in circumstances which create at most only suspicion see 743_f2d_309 5th cir affg tcmemo_1984_25 92_tc_661 90_tc_1130 direct evidence of the requisite fraudulent intent is seldom available see petzoldt v commissioner supra pincite 80_tc_1111 consequently respondent may prove fraud by circumstantial evidence see toussaint v commissioner supra pincite 544_f2d_883 5th cir affg tcmemo_1975_ rowlee v commissioner supra pincite the courts have identified a number of badges_of_fraud from which fraudulent intent may be inferred those badges include consistent and substantial_understatement of income failure_to_file a return lack of credibility of the taxpayer's testimony dealing in cash concealing assets and failing to cooperate with respondent's representatives see laurins v commissioner supra pincite 796_f2d_303 9th cir affg tcmemo_1984_601 449_f2d_311 9th cir affg per curiam tcmemo_1969_48 99_tc_202 parks v commissioner supra pincite 94_tc_316 -- - recklitis v commissioner supra pincite 84_tc_405 rowlee v commissioner supra pincite in addition the taxpayer's background and the context of the events in question may be considered circumstan-- tial evidence of fraud see 465_f2d_299 7th cir affg tcmemo_1970_274 niedringhaus v commissioner supra pincite although no single factor is necessarily sufficient to establish fraud the existence of several indicia constitutes persuasive circumstantial evidence of fraud see bradford v commissioner supra pincite petzoldt v commissioner supra pincite the record in this case is replete with indicia of fraud by petitioner prior to the years at issue petitioner had a history of filing returns and paying taxes he thus knew that he was required to file returns and pay taxes nonetheless peti- tioner willfully did not file a return or report income for any of the years at issue thereby establishing a pattern of sub- stantial and consistent understatement of income we did not find petitioner's explanations of his behavior to be credible on or about date petitioner submitted to biddle a false form_w-8 in which he claimed not to be a u s citizen and to be exempt from backup withholding rules except for estimated_tax petitioner claims that biddle hired petitioner as an independent_contractor and that therefore there was no with- holding to be made by biddle at the time in date when continued -- - payments totaling dollar_figure for petitioner did not make estimated_tax payments for the years at issue no amounts were withheld by biddle for any of the years at issue from the com- pensation that biddle paid petitioner during those years on date petitioner submitted to the service false form sec_1040nr seeking refunds of taxes previously paid for through petitioner dealt primarily in cash during the years at issue and concealed certain real properties that he and ms leggett owned by transferring them to nominees petitioner failed to cooperate with respondent's representatives during respondent's audit of him despite the foregoing indicia of fraud on the part of petitioner that are established by the record petitioner claims that he did not intend to evade taxes for the years at issue he contends that his failure_to_file returns and pay taxes due for those years was based on his good-faith misunderstanding that the continued petitioner submitted the false form_w-8 to biddle the parties stipulated that petitioner worked for biddle during the years at issue as an employee and not as an independent_contractor however it is not clear from the record how biddle treated petitioner during those years in this connection biddle and petitioner entered into a purported contract in date which stated that petitioner was neither an employee nor an independent_contractor of biddle moreover although petitioner made estimated_tax payments totaling dollar_figure for at the time in date when he submitted the false form_w-8 to biddle he had stopped making estimated_tax payments we believe that the submission of that false form was an attempt by petitioner to make sure that biddle did not withhold any amounts from the compensation that he paid petitioner tax law did not require him to file such returns and pay such taxes according to petitioner despite repeated inquiries the service never informed him of his responsibility to file returns and his independent research and consultation with various attorneys predominately criminal defense attorneys about the requirement to file returns showed that there were confusing and conflicting case authorities on that question a good-faith misunderstanding of the tax laws could negate fraud under sec_6653 see niedringhaus v commissioner supra pincite however there is a difference between a good-faith misunderstanding of the law and a good-faith belief that the law is invalid or a good-faith disagreement with the law id based on our observation of petitioner's demeanor at trial we did not find him credible and do not accept his ex- planations as to why he did not file returns and pay taxes due for the years at issue and why he and ms leggett transferred certain of their real properties to nominees we are convinced on the record before us that petitioner did not have a good-faith misunderstanding of the tax law by way of illustration after respondent commenced collection efforts in early against at best petitioner had a good-faith belief that the tax law is invalid or he had a good-faith disagreement with the tax law even if petitioner had believed that he did not have to file returns because the tax law reguiring such filing is un- constitutional a belief that the tax law is unconstitutional and should not apply is not a sufficient defense to fraud see 498_us_192 99_tc_202 - - petitioner and ms leggett with respect to the civil penalties that respondent had assessed around date petitioner wrote a letter to the service's district_director in jackson- ville florida which stated in pertinent part it has come to my attention that your thugs agents locally have been making their rounds to local natural free citizens to extort money from them and to steal their property the returns that you refer to in your data have been lawfully revoked as of lawful affidavit and corrected lawfully my notice of objection notice to abate enclosed still stands any_action on or against my property will be deemed as fraud and willful trespass by way of further illustration when petitioner met with re- spondent's agents at the date meeting he made friv- olous arguments about why he was not reguired to file returns guestioned the authority of the service over him and refused to provide the information that those agents requested in an effort to determine his tax_liability or otherwise to cooperate with respondent's representatives at the date meeting that petitioner had with the revenue_officer petitioner asked him to specify the sections in the code and the regulations that re- guired him to file returns the revenue_officer pointed out to petitioner that the notice issued by the service which peti- tioner had brought with him to the date meeting informed taxpayers that sec_6011 and sec_6012 required taxpayers to file returns nonetheless petitioner never filed returns for the years at issue based on our examination of the entire record in this case we find that respondent has established by clear_and_convincing evidence that petitioner intended to evade tax for each of the years through which he believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax we further find on that record that petitioner is liable for the addition_to_tax under sec_6651 for each of those years to reflect the foregoing and the concessions of the parties decision will be entered under rule
